Case 2:18-bk-20618         Doc 25     Filed 03/29/19 Entered 03/29/19 14:37:43           Desc Main
                                      Document     Page 1 of 5




                                                                                  Dated: March 29th, 2019
                           UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

  IN RE:                                            CASE NO. 2:18-bk-20618

  DEWILLA JEAN WOODS,                               CHAPTER 13

                           Debtor.                  JUDGE FRANK W. VOLK


                           MEMORANDUM OPINION AND ORDER
                         DISMISSING CASE AND BARRING DEBTOR
                        FROM REFILING FOR A PERIOD OF 180 DAYS

                  Pending is the Chapter 13 Trustee’s Motion to Dismiss Case for Failure to Obtain

Pre-Petition Credit Counseling [Dckt. 14] and the Chapter 13 Trustee’s Motion to Dismiss Case

for Failure to Attend Two Scheduled Meetings of Creditors [Dckt. 18]. The Court heard arguments

on February 6, 2019. These matters are ready for adjudication.

                                                   I.

                  Ms. Woods has filed four prior bankruptcy petitions in this Court. The prior cases

are as follows:

 Case No.                            Date Filed                      Date Dismissed
 2:13-bk-20157 (Ch. 13)              March 25, 2013                  April 24, 2013
 2:13-bk-20499 (Ch. 13)              September 26, 2013              November 14, 2013
 2:15-bk-20262 (Ch. 13)              May 12, 2015                    July 6, 2015
 2:15-bk-20461 (Ch. 7)               September 3, 2015               March 21, 2016


                  In her first case, Ms. Woods failed to file the required financial documents and

failed to obtain pre-petition credit counseling. The case was dismissed on motion by the Chapter

13 Trustee for failure to obtain pre-petition credit counseling.
Case 2:18-bk-20618           Doc 25   Filed 03/29/19 Entered 03/29/19 14:37:43              Desc Main
                                      Document     Page 2 of 5


                All subsequent cases were filed by Ms. Woods’ daughter, Vicki Lynn Woods-

Dennison, acting in her capacity as power of attorney for her mother, the debtor, Ms. Woods.

                The second and third cases were dismissed by the Court due to the failure to file a

Chapter 13 plan.

                The fourth case was classified as a no-asset case by the Chapter 7 Trustee but was

closed without discharge due to Ms. Woods’ failure to file a certification of completion of an

instructional course concerning personal financial management.

                Ms. Woods has also failed to pay the filing fee in four of her five cases, for a total

outstanding fee obligation of $1,182.00. The Court waived filing fees in her fourth filing (case no.

2:15-bk-20461).

                This present case was filed on December 14, 2018, by Ms. Vicki Lynn Woods-

Dennison acting in her capacity as power of attorney for her mother, Ms. Woods.1 She (1) failed

to attend two scheduled § 341 meetings of creditors, (2) did not file required documents (including

credit counseling certificates, schedules, tax returns, and the statement of financial affairs), and (3)

failed to pay filing fees.

                The Chapter 13 Trustee filed two separate motions to dismiss this case. The first is

based on Ms. Woods’ failure to obtain the required pre-petition credit counseling. She made a

request for a 30-day temporary waiver based on exigent circumstances [Dckt. 3]. Proof of

completed counseling was due January 14, 2019. As of the February 6, 2019, hearing, she had not

filed proof of the completed counseling.


        1
         The Court notes no power of attorney was filed in this case. The power of attorney must
be filed to allow the Court to determine the scope of power allowed under the document. Ms.
Woods-Dennison must file a valid power of attorney when filing any subsequent bankruptcy
petitions on behalf of her mother.

                                                   2
Case 2:18-bk-20618       Doc 25    Filed 03/29/19 Entered 03/29/19 14:37:43             Desc Main
                                   Document     Page 3 of 5


               The second motion to dismiss is based on her failure to attend two scheduled

meetings of creditors held on January 9, 2019, and January 23, 2019. Ms. Woods failed to appear

at the February 6, 2019, hearing to provide an explanation for these failures.

                                                II.

A.     Governing Standard

               Title 11 U.S.C. § 109 governs who may be a debtor. Section 109(g)(1) provides as

follows:

       (g) Notwithstanding any other provision of this section, no individual . . . may be a
       debtor under this title who has been a debtor in a case pending under this title at
       any time in the preceding 180 days if--
           (1) the case was dismissed by the court for willful failure of the debtor to
           abide by orders of the court, or to appear before the court in proper
           prosecution of the case . . . .
11 U.S.C. § 109(g)(1).

               This 180-day filing ban is “an extraordinary remedy for perceived abuses of the

[Bankruptcy] Code.” Houck v. Substitute Trustee Servs., 791 F.3d 473 (4th Cir. 2015) (quoting

Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir. 1991) (internal quotation

marks omitted)). “Willful,” although not defined in the Bankruptcy Code, has been interpreted as

meaning “deliberate or intentional.” Denisar v. Payne, No. 5:12cv00090, 2013 U.S. Dist. LEXIS

10047, at *9 (W.D. Va. Jan. 25, 2013) (quoting Walker v. Stanley, 231 B.R. 343, 347-47 (N.D.

Cal. 1999) (citing In re Herrera, 194 B.R. 178, 188 (Bankr. N.D. Ill. 1996))). Failing to make a

Chapter 13 Plan payment or missing a single hearing or 341 meeting of creditors does not rise to

the level of “willful.” Id. However, courts have interpreted repeated conduct as deliberate

conduct. Id. And, importantly, “the court will infer from a pattern of dismissals and re-filing in

unchanged circumstances willful failure to abide by orders of the court and an abuse of the

bankruptcy process which this amendment was designed to prevent.” Id. at *10 (quoting Walker,

                                                 3
Case 2:18-bk-20618       Doc 25      Filed 03/29/19 Entered 03/29/19 14:37:43             Desc Main
                                     Document     Page 4 of 5


231 B.R. at 348 (quoting Hererra, 194 B.R. at 189 (quoting In re Nelkovski, 46 B.R. 542, 545

(Bankr. N.D. Ill. 1985))).

               For example, in Colonial Auto Ctr. v. Tomlin (In re Tomlin), 105 F.3d 933 (4th Cir.

1997), the debtor failed to attend the initial creditors meeting and did not file schedules. Our court

of appeals described these actions as constituting “an abuse of the protection afforded her by the

bankruptcy system.” Tomlin, 105 F.3d at 941. Furthermore, “[h]er purpose seemed clear; by

continuously filing petitions, the automatic stay prevented foreclosure action on her home.” Id.

Importantly, the court of appeals noted that the Tomlin debtor’s behavior was “the very behavior

for which Congress formulated § 109(g).” Id.


B.       Analysis
                                         1. Bar to Refiling

               In the present case, Ms. Woods has demonstrated behavior satisfying the

requirements of section 109(g)(1). There is exhibited in the relevant filings a flagrant disregard

for the bankruptcy process. Essentially, Ms. Woods filed her cases and then took no action to

abide by the Code. This pattern evidences deliberateness and willfulness. This Court will infer

from her actions an abuse of the bankruptcy process. Her behavior, as in Tomlin, is the very

behavior for which Congress formulated section 109(g)(1).

               It is ORDERED that Ms. Dewilla Jean Woods be, and is hereby, barred from filing

another bankruptcy case under this title for 180 days from the entry of this written opinion and

order.

                             2. Chapter 13 Trustee’s Motions to Dismiss

               Under 11 U.S.C. § 109(h)(1), a debtor is required to receive credit counseling prior

to filing the bankruptcy petition. Here, Ms. Woods made a request for a 30-day temporary waiver


                                                  4
Case 2:18-bk-20618        Doc 25    Filed 03/29/19 Entered 03/29/19 14:37:43             Desc Main
                                    Document     Page 5 of 5


based on exigent circumstances allowed under 11 U.S.C. § 109(h)(3). Proof of completed

counseling was due January 14, 2019. As of the February 6, 2019, hearing, she had still not

completed the counseling.

               Further, a debtors attendance at the § 341 meeting of creditors is required under 11

U.S.C. § 343(a). In this case, Ms. Woods failed to attend two separate meetings of the creditors

which occurred on January 9, 2018, and January 23, 2019.

               Because Ms. Woods has failed to complete the required pre-petition counseling and

failed to attend two scheduled meetings of creditors,

               IT IS ORDERED that the both the Trustee’s Motions to Dismiss be, and hereby

are, GRANTED.

               Further, Ms. Woods owes unpaid filing fees in the amount of $1,182.00. In the

event the Debtor files a new bankruptcy case following expiration of the bar period and has not at

that time paid the $1,182.00 due and owing, the trustee may move promptly for dismissal. See,

e.g., In re Domenico, 364 B.R. 418, 423 (Bankr. D.N.M. 2007) (“The Court therefore concludes

that the phrase ‘any fees or charges required under chapter 123 of title 28’ is not limited to those

fees or charges arising out of the Debtor's current case, but in this instance also includes the $144

remaining unpaid from his previous chapter 13 case.”). In the event the Debtor ignores the bar

period and files anew prior to expiration of such period, the trustee may move for dismissal and

an order to show cause.




                                                 5
